Citation Nr: 0025874	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability.  

3.  Entitlement to service connection for a chronic ulnar 
nerve disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979, from August 1981 to August 1984, and from February 1986 
to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Appeals (VA).  

This case was previously before the Board in October 1995, 
but was remanded for additional development.  It was returned 
to the Board, but was again remanded for further development 
in February 1998.  The requested development has been 
completed, and the case has been returned for further review.  

The issue of entitlement to service connection for a chronic 
kidney disability was among the issues certified on appeal to 
the Board when this case was previously reviewed and remanded 
in October 1995 and February 1998.  However, in a statement 
from the veteran dated September 1997 but not associated with 
the claims folder until after the February 1998 remand was 
issued, he requested that the issue of entitlement to service 
connection for a kidney disability be withdrawn.  Therefore, 
this issue is no longer on appeal to the Board.  38 C.F.R. 
§ 20.204 (1999).  

In the February 1998 remand, the Board noted that the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability had not been properly 
developed for appellate review.  The Board also noted that 
the veteran had raised a claim of service connection for 
post-traumatic stress disorder (PTSD).  For the individual 
unemployability claim, the Board pointed out that the veteran 
and his representative were not informed that they had 60 
days to perfect an appeal and as such, the claim remained 
open.  The matter was referred to the RO for the appropriate 
development.  By written correspondence dated in February 
2000, the RO told the veteran that he had 60 days from the 
date of the letter to perfect his appeal pertaining to 
individual unemployability.  A VA Form 9 was enclosed.  The 
veteran did not respond.  For the PTSD claim, in a separate 
February 2000 letter, the RO asked the veteran to submit 
evidence to support his claim.  Again, he did not respond.  
Given the foregoing, these matters also are not on appeal 
before the Board.

In December 1993 the veteran had a hearing before a member of 
the Board at the RO.  In October 1997 the veteran was told 
that the Board Member who conducted the hearing was no longer 
employed by the Board, and the law requires that the Board 
Member who conducted the hearing on appeal must participate 
in any decision made on that appeal.  The veteran was then 
advised of his due process rights.  He, however, stated that 
he did not want an additional hearing.  Thus, no further 
action in this regard is warranted.


FINDINGS OF FACT

1.  The veteran has submitted evidence of a back injury in 
service, of a current back disability, and of continuity of 
symptomatology between the back injury in service and his 
current back disability.  

2.  The probative evidence shows that the back pain for which 
the veteran was treated during service represented acute and 
transitory episodes, and that there is no relationship 
between the back pain in service and his current back 
disability.  

3.  The veteran has not submitted evidence of a chronic 
gastrointestinal disability during active service or until 
several years after discharge from active service, and he has 
not submitted evidence of a nexus between his current 
gastrointestinal disability and active service.  

4.  The service medical records are completely negative for 
evidence of a chronic ulnar nerve disability, and the veteran 
has not submitted evidence of a nexus between his current 
ulnar nerve disability and active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a 
gastrointestinal disability.  38 U.S.C.A. § 5107(a) (West 
1991). 

4.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a chronic 
ulnar nerve disability.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed several 
disabilities as a result of active service.  He notes that he 
was treated for back pain during service, and argues that his 
current back disability is related to that back pain.  
Furthermore, the veteran contends that he has developed a 
chronic gastrointestinal disability.  He believes that this 
disability developed as a result of the medication he was 
prescribed in service for back pain, and argues that a 
gastrointestinal disability was first diagnosed in service.  
Finally, the veteran contends that he was diagnosed with 
carpal tunnel syndrome in service before a nerve lesion was 
discovered after service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a) (1999), secondary service 
connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).  A claim for secondary service 
connection, like all claims, must be well grounded too.

I. Low Back Disability

A review of the record shows that except for the entrance 
examination, all attempts to obtain the veteran's service 
medical records for his first period of service have been 
unsuccessful.  

The veteran was afforded an examination in June 1981 upon his 
enlistment for his second period of active service.  His 
spine was found to be normal.  The veteran denied a history 
of recurrent back pain on a Report of Medical History 
obtained at that time.  

The service medical records from the veteran's second period 
of service indicate that he was seen for complaints of 
intermittent pain in his low back on November 10, 1982.  The 
pain was greater on the right side than the left side.  There 
had been no trauma and no increase in activities.  The 
veteran had experienced similar pain when he had renal colic.  
On examination, there was limited mobility in the lumbar 
spine secondary to pain.  The assessment was pain of the low 
back.  The cause was unknown.  Renal involvement was possible 
but doubted, and lumbosacral strain was also possible.  Other 
records dated November 10, 1982, state that an X-ray study 
was normal.  The assessment was lumbosacral strain.  

Records dated on November 17, 1982, show that the veteran had 
been involved in a motor vehicle accident.  There was no 
initial pain, but it developed later in his lower back 
muscles.  On examination, the back had tenderness on both 
sides of the paraspinal muscles.  The assessment was muscle 
spasm.  

An X-ray study obtained November 18, 1982, revealed some 
straightening of the normal lordotic curvature, which the 
examiner said could represent muscle spasm or the veteran's 
normal posture.  There was a very mild reverse 
spondylolisthesis of L5 to S1.  No other significant 
abnormality was seen.  

August 1983 records show that the veteran was seen for 
recurrent low back pain.  The assessment was probable renal 
calculus.  

Other August 1983 records state that the veteran had 
experienced low back pain since June 1983.  On examination, 
flexion of the lumbar spine was good.  There was pain around 
the L5 area.  A review of the veteran's reflexes and motor 
functions was normal.  An X-ray study revealed some 
lumbarization of S1.  The diagnosis was chronic low back 
pain.  

Physical Profile Board proceedings from August 1983 state 
that the veteran's defects included mechanical low back pain, 
paraspinal muscle spasm, and facet L5 to S1.  

Additional August 1983 treatment records show an assessment 
of mechanical low back pain, myofascial pain syndrome, and 
trophic facet at L5 to S1.  Further August 1983 records from 
the physical therapy clinic show low back pain since June 
1983.  On examination, the veteran had full range of motion.  
The neurological examination was normal, and an X-ray study 
showed some lumbarization of S1.  The assessment was low back 
pain.  

September 1983 physical therapy records state that the 
veteran did not have any complaints of back pain.  There was 
a full range of motion.  The assessment was resolved 
symptoms.  

Records from June 1984 indicate that the veteran had 
persistent back pain for the past two to three weeks.  There 
had been no trauma.  He had been treated for back pain the 
previous year.  On examination, there was increased muscle 
mass bilaterally at the area of L5 to S1.  There was 
decreased range of motion for flexion, extension, and lateral 
bending.  The point of maximum tenderness seemed to be L5.  
An X-ray study revealed an L5 facet abnormality.  

The veteran was afforded an annual examination for the 
reserves in May 1985.  His spine was normal.  He denied a 
history of recurrent back pain on a Report of Medical History 
obtained at that time.  

Service medical records from the veteran's final period of 
active service dated March 1986 show he was seen for chronic 
recurring myofascial pain syndrome of the lumbar area since 
1982.  He had previously been given a profile for restricted 
physical therapy.  The provisional diagnosis was myofascial 
pain syndrome.  

Other March 1986 records note recurrent low back pain since 
1982.  The veteran had become painful again over the past 
three days.  He was noted to be on active duty for the next 
13 weeks with the reserves.  On examination, there was 
tenderness with spasms across the lumbar area.  All motion 
was restricted.  The assessment was low back pain.  

April 1986 records reveal that the veteran was seen for low 
back pain that radiated into the right buttock.  The veteran 
had a three-year history of low back pain.  On examination, 
there were no muscle spasms.  Straight leg raising tests were 
normal.  The impression was mild lumbosacral pain.  Other 
April 1986 records state that the back still hurt.  There was 
no paresthesia.  On examination, there was tenderness and 
spasms over the paravertebrals, especially on the left.  All 
range of motion was decreased, and there was positive 
straight leg raising.  The neurological examination was 
normal.  The assessment was low back pain, myofascial 
syndrome.  

May 1986 records also contain an assessment of mild low back 
pain.  However, additional May 1986 records show that the 
veteran complained of severe pain in the right side of his 
back, which had begun three days ago.  He was currently 
unable to bend over or straighten up.  On examination, there 
was tenderness of the right lower thoracic and the upper 
lumbar paravertebral muscles, with limitation of motion.  The 
assessment was muscle spasm.  

Records from after discharge show that the veteran underwent 
an annual examination for the reserves in June 1989.  His 
spine was normal.  However, the veteran reported a history of 
recurrent back pain on a Report of Medical History obtained 
at that time.  He added that he was in very good health.  

Private medical records dated from November 1990 to May 1991 
show that the veteran was seen for treatment of injuries 
received in a motor vehicle accident.  The initial November 
1990 examination revealed pain and limitation of motion of 
the neck and back.  The diagnoses included lumbosacral 
sprain.  He was put on muscle relaxers, anti-inflammatory 
drugs, and physical therapy.  December 1990 records indicate 
that a neurological examination was normal, and that an 
electroencephalogram was also normal. 

A VA X-ray study of the lumbar spine obtained in August 1991 
revealed slight scoliotic curvature.  

The veteran was afforded a VA examination in June 1992.  His 
medical problems were noted to include a history of chronic 
lower back pain.  He stated that his lower back pain began in 
1978, but was not associated with any definite injury.  
However, he related that his orthopedic surgeons had informed 
him that the origin of the back pain was most probably 
precipitated by repetitive lifting he did while performing 
his duties as a medic in service.  The veteran said that he 
had been hospitalized for lower back pain on one occasion 
between 1981 and 1984.  Currently, he experienced a sharp 
constricting lower back pain that was precipitated with 
lifting or bending over.  There were about three to four 
exacerbations of his back pain each month.  On examination, 
the lumbar spine had tenderness with flexion at 90 degrees.  
The diagnoses included chronic low back pain of undetermined 
etiology, which was musculoskeletal in nature.  There was 
also a component history suggestive of muscle spasms.  An X-
ray study of the lumbar spine obtained at this time was 
within normal limits.  

July 1992 VA treatment records show that the veteran 
complained of chronic low back pain since a 1978 lifting 
injury, and an additional episode in 1986.  The assessment 
was chronic low back pain.  

Private medical records from August 1993 indicate that the 
veteran was seen for treatment of an old back injury.  He was 
presently having lumbar pain on both sides, which was 
probably muscular.  The veteran's history noted that he had 
hurt his back in the 1980's when he was in service.  He had 
been carrying a patient on a stretcher going up a hill when 
the weight shifted onto him.  The location of his problem was 
L5 to S1.  

September 1993 private medical records show that the veteran 
woke up in pain.  He reported a history of low back pain off 
and on for the past ten years.  He said that he had been 
injured in the military while carrying a patient on a litter.  
The assessment was chronic low back pain.  

The veteran was afforded a hearing in December 1993.  He 
testified that all of his current disabilities were incurred 
during his last period of active service.  He stated that he 
had been treated during active service for his back 
disability.  The veteran said he had been placed on profile 
due to his back, and that his back disability was partly the 
reason he was released from service.  He said that he did not 
incur a back injury as a result of the post service motor 
vehicle accident.  He believed that his current disability 
was the same for which he was treated in service, and he 
noted that he had received treatment for this disability 
since his discharge from service.  See Transcript.  

Private medical records from June 1994 show that the veteran 
presented with complaints of back pain.  On examination, 
there was paravertebral tenderness across the lower back.  
Straight leg raising was positive bilaterally at 70 degrees.  
The assessment was chronic low back pain.  

VA treatment records from January 1996 show that the veteran 
was admitted to the hospital with a long history of low back 
and right leg pain in a L5 and S1 radicular pattern.  A 
magnetic resonance imaging study revealed an L4 to L5 and L5 
to S1 right paracentral herniated nucleus pulposus.  He 
underwent a lumbar diskectomy at L4 to L5, and L5 to S1.  

The veteran was afforded a VA examination of the spine in 
June 1996.  He had a history of an initial injury to his 
spine after a fall in 1978, which resulted in low back pain.  
He had initially done well following this incident, but he 
began to have leg pain in 1979.  This gradually worsened and 
became more severe until 1996 when he underwent a lumbar 
diskectomy.  Following examination, the assessment was failed 
back surgery with failed back syndrome.  The veteran was at 
severe risk for developing a chronic pain syndrome.  

The veteran underwent an additional VA examination of the 
spine in February 1997.  The claims folder was reviewed in 
conjunction with the examination.  The veteran recalled that 
he first started to experience low back pain after a fall 
within the first several months of being in service.  There 
was apparently some muscle strain at that time.  The veteran 
initially did well, but his pain gradually worsened, and 
began to include leg pain, especially on the right.  He had 
received many different treatments over the years, and had 
been restricted from activities at times.  The 1986 diagnoses 
of myofascial syndrome were noted, as were the May 1986 
diagnoses of muscle spasm.  X-ray studies obtained at this 
time were apparently unremarkable.  The November 1990 motor 
vehicle accident was noted, as was the cervical spine injury 
and associated symptoms.  Finally, the history of the 
veteran's lumbar diskectomy was discussed.  An X-ray study 
conducted at this time resulted in an impression of possible 
L5 to S1 disc space narrowing with L4 to L5 arthropathy.  
Following examination, the assessment stated that the veteran 
had a long history of chronic pain syndrome related to his 
back.  There was no evidence of congenital or developmental 
problems.  It was the examiner's feelings that the veteran's 
original injuries in his early years of service were unlikely 
to be related to the lumbar disk protrusions and 
radiculopathies found so many years later.  

VA treatment records dated September 1997 show that the 
veteran was seen with complaints of continuous back pain for 
the past 15 years.  The assessment was chronic low back pain.  

Initially, the Board finds that the veteran has submitted 
evidence of a well-grounded claim for entitlement to service 
connection for a back disability.  The medical evidence 
establishes the current existence of a back disability.  As 
for evidence of an injury in service, the veteran has stated 
on several examination reports that he initially injured his 
back in 1978, which was during his first period of service.  
Unfortunately, all attempts to obtain the service medical 
records from this period have been unsuccessful, and only the 
entrance examination is contained in the claims folder.  
However, the veteran's statements are presumed to be true for 
the purpose of establishing the well groundedness of a claim.  
The service medical records from the veteran's second period 
of service also show that he was treated for back pain in 
November 1982, August 1983, and again in June 1984.  Finally, 
service medical records from the veteran's final period of 
active service show that he received treatment from March 
1986 to May 1986 for low back pain.  In spite of diagnoses of 
chronic back pain in the service medical records, they do not 
establish the presence of a chronic back disability during 
service, as subsequent examinations following each episode of 
treatment indicate that the veteran's pain had resolved.  
However, the veteran has submitted numerous post service 
medical records to show continuity of symptomatology between 
the back pain in service and his current back disability.  
Some of these medical records include a history of back pain 
from active service.  Therefore, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Furthermore, it appears that 
all pertinent records that are available have been obtained, 
and that the duty to assist the veteran in the development of 
his claim has been met.  38 U.S.C.A. § 5107.  Therefore, the 
Board will proceed with a review of the veteran's claim on 
the merits.  

The Board is unable to find that the veteran's back 
disability was incurred due to active service.  The evidence 
shows that the back pain for which the veteran was treated 
during service represented acute and transitory episodes 
rather than a chronic disability.  The service medical 
records for the veteran's second period of service are 
negative for a history of a back disability during his first 
period of service.  Records from September 1983 indicate that 
the back pain for which he was treated in August 1983 
resolved.  The veteran's May 1985 annual examination for the 
reserves showed that the spine was normal, and the veteran 
did not report a history of back pain.  Similarly, it appears 
as if the back pain for which the veteran was treated in 1986 
resolved.  Although a June 1989 examination noted a history 
of back pain, his spine was found to be normal. 

Post service medical records first note a diagnosis of back 
pain in November 1990.  The veteran was diagnosed as having a 
lumbosacral sprain following a motor vehicle accident at that 
time.  This was more than four years after his discharge from 
service.  The June 1992 VA examination noted the history of 
treatment in service, but did not express any opinion 
pertaining to a relationship between the inservice treatment 
and the current back disability.  The examiner described the 
etiology as unknown.  An X-ray study obtained at this time 
was normal, which suggest that the X-ray findings in service 
were acute and transitory.  More importantly, the February 
1997 VA examiner, after reviewing the veteran's medical 
history and X-rays from service, specifically opined that the 
veteran's injuries in service were unlikely to be related to 
the lumbar disk protrusions and radiculopathies found so many 
years later.  While the evidence includes medical records 
that note a history of back pain since active service, they 
do not contain an opinion establishing a relationship between 
the current back disability and active service.  The Board 
notes the veteran's sincere belief that his current back 
disability is the result of the back pain for which he was 
treated in service, but he is not a doctor, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, the preponderance of the evidence 
establishes that the veteran's low back disability is not 
related to active service.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303 (1999).

II. Gastrointestinal Disability

The veteran contends that he has developed a gastrointestinal 
disability due to active service.  He argues that this 
disability is the result of the medication used to treat his 
back pain during active service.  

Service medical records from June 1984 indicate that the 
veteran was treated with Motrin for back pain.  However, a 
review of the service medical records is completely negative 
for evidence of a gastrointestinal disability.  Furthermore, 
annual examinations conducted for the reserves in May 1985 
and June 1989 are negative for a gastrointestinal disability, 
and the veteran denied a history of frequent indigestion, and 
stomach, liver, or intestinal trouble on Reports of Medical 
History obtained at that time.  

The initial post-service medical records to demonstrate the 
presence of a gastrointestinal disability are dated June 
1992.  The veteran was afforded a VA general medical 
examination at that time.  His current medications included 
Motrin, and he had used multiple analgesics and 
antispasmodics.  He related stomach pains, particularly over 
the past eight days.  It was a chronic, sharp, epigastric 
pain which was not associated with any hematemesis, coffee 
ground emesis, or melena.  He related anorexia and a 15 pound 
weight loss over the previous month.  Following the 
examination, the diagnoses included chronic epigastric pain.  
The examiner stated that with the veteran's history of 
chronic nonsteroidal anti-inflammatory drug use, the 
possibility of nonsteroidal anti-inflammatory drug induced 
gastritis or ulcer disease should be considered.  

VA treatment records from June 1992 show that the veteran had 
complaints of stomach pain for the past eight to nine days.  
His appetite was bad.  The veteran was noted to have been on 
Motrin for years.  The diagnosis was gastritis induced by 
Motrin.  The treatment rendered was ending use of the Motrin.  
An upper gastrointestinal study was also conducted in June 
1992.  The findings were negative for an ulcer, but thickened 
folds were noted.  

VA treatment records from October 1992 show that the veteran 
was seen for complaints of constipation.  He was noted to 
have undergone a lower gastrointestinal series in September 
1992.  The veteran believed that his constipation was due to 
the drugs he was taking.  

March 1993 VA treatment records indicate the veteran 
presented with a four-day history of midepigastric burning.  
The diagnostic impression was gastritis.  

The veteran offered testimony concerning his claimed 
disability at the December 1993 hearing.  He stated that he 
was diagnosed with gastroenteritis during service.  

Private medical records from June 1994 show that the veteran 
was seen for complaints of back pain.  He reported a history 
of ulcers.  

VA treatment records from February 1995 show that the veteran 
presented with complaints of abdominal pain in the upper 
quadrant.  He stated that he had a previous diagnosis of 
gastric ulcer disease for which he was taking medication.  
The diagnostic impression was peptic ulcer disease. 

Records from October 1996 include a diagnosis of peptic ulcer 
disease. 

The veteran underwent an upper endoscopy for the evaluation 
of abdominal pain in December 1996.  The impression was 
nonspecific gastritis, deformed duodenal bulb, and duodenal 
biopsies.  

December 1996 VA treatment records note that the veteran had 
undergone an esophagogastroduodenoscopy in October 1996, 
which had revealed a gastric ulcer. 

VA hospital records dated July 1997 show that the veteran was 
admitted with a past medical history significant for peptic 
ulcer disease with treatment for h. pylori.  His past medical 
history was significant for peptic ulcer disease, and the 
veteran had undergone an esophagogastroduodenoscopy in 
December 1996 which showed gastritis.  A previous 
esophagogastroduodenoscopy had revealed gastric ulcers, which 
required treatment for h. pylori.  The diagnoses included 
acute pericarditis, gastroesophageal reflux disease, and 
peptic ulcer disease.  

VA treatment records from September 1997 note that the 
veteran has a history of peptic ulcer disease noted on an 
esophagogastroduodenoscopy in October 1996.  However, a 
repeat esophagogastroduodenoscopy in December 1996 revealed 
no ulcers.  

The Board finds that the veteran has failed to present 
evidence of a well-grounded claim for entitlement to service 
connection for a chronic gastrointestinal disability.  
Although the service medical records from the veteran's 
initial period of service are unavailable, the service 
medical records from the last two periods of service are 
negative for evidence or a diagnosis of a chronic 
gastrointestinal disability.  The post service medical 
records first show evidence of a gastrointestinal disability 
in 1992, which is more than five years after the veteran's 
final period of active service ended.  The June 1992 VA 
examination included a diagnosis of chronic epigastric pain, 
as well as an opinion that the veteran's use of chronic 
nonsteroidal anti-inflammatory drug use was a possible cause.  
The veteran has noted that he used these drugs for the 
treatment of his back disability.  However, the veteran's 
back disability is not service connected, and there is no 
basis for service connection of a disability that has 
developed secondary to a nonservice connected disability.  
38 C.F.R. § 3.310(a).  Furthermore, while the service medical 
records show use of Motrin, private medical records also show 
that anti-inflammatory drugs were prescribed following a 
motor vehicle accident in November 1990, and the June 1992 VA 
examination indicates that the veteran continued to use 
Motrin and other medications after discharge from service.  
Again, it was not until 1992 that there is any evidence of 
gastrointestinal complaints.  Finally, while the evidence 
shows that the veteran has continued to receive treatment for 
various gastrointestinal symptoms and disabilities subsequent 
to 1992, there is not a single medical opinion that relates 
these ailments to active service.  The Board acknowledges the 
veteran's belief that his disability is related to active 
service, but he is not competent to render such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, as the veteran has not submitted evidence of a 
chronic gastrointestinal disability in service, and as he has 
not submitted evidence of a nexus between his current 
disability and active service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Ulnar Nerve Disability

The service medical records are completely negative for 
evidence of an ulnar nerve disability.  

Private medical records from November 1990 to February 1991 
show that the veteran was seen for treatment following a 
motor vehicle accident.  He was followed for complaints of 
neck and back pain, as well as numbness in his arms and 
hands.  December 1990 records show that the neurological 
examination was within normal limits, and that an 
electroencephalogram was normal.  

VA treatment records from February 1991 show that the veteran 
was seen for complaints of pain in his neck radiating to his 
arms and hands.  A history of a motor vehicle accident in 
November 1990 was noted.  The diagnosis was neck pain 
secondary to a motor vehicle accident.  An electromyograph of 
the upper extremities was requested.  

VA records from July 1991 show that the veteran underwent an 
electromyograph.  The diagnosis was incomplete left ulnar 
nerve lesion, site unspecified.  

At the June 1992 VA examination, the veteran stated that the 
VA had diagnosed him in 1991 with ulnar nerve deficit.  He 
related intermittent numbness of the fourth and fifth digits, 
and occasionally of the entire forearm.  He had been offered 
surgery, but declined.  On examination, there was normal 
upper and lower extremity motor strength, and no sensory 
deficit.  The diagnoses included ulnar nerve deficit 
reportedly diagnosed by the VA in 1991.  

At the December 1993 hearing, the veteran testified that he 
was originally diagnosed with carpal tunnel syndrome.  This 
was changed to an ulnar nerve deficit.  His disability only 
affected the left arm.  See Transcript. 

VA treatment records from November 1995 show that the veteran 
had 5/5 strength in the bilateral upper extremities.  No 
sensory deficits were noted.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim for entitlement to service 
connection for chronic ulnar nerve disability.  The service 
medical records are negative for this disability.  The post 
service medical records indicate that the veteran's symptoms 
began following a motor vehicle accident in November 1990, 
which was more than four years after the veteran's discharge 
from his final period of active service.  After his symptoms 
failed to resolve, further examination discovered an 
incomplete left ulnar nerve lesion in July 1991.  There are 
no medical opinions that relate the veteran's ulnar nerve 
disability to active service, and the veteran is not 
qualified to express an opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
the veteran has not submitted evidence of a chronic ulnar 
nerve disability during active service, and as he has not 
submitted competent medical evidence of a nexus between his 
current disability and active service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a chronic 
gastrointestinal disability is denied. 


Entitlement to service connection for a chronic ulnar nerve 
disability is denied. 



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


